Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0197680 A1 to Cobbett et al.
Re claims 1, 16 and 19, Cobbett discloses a method of physical activity measurement and analysis (Cobbett discloses athletic performance measurement and monitoring systems and methods; paragraphs [0107], [0160]), an apparatus for physical activity measurement and analysis (athletic data including mileage run is received from a wearable device and accumulated based on a user's physical activity during a period of time; figure 67; paragraphs [0107], [0213]-[0214]) and a non-transitory computer readable medium storing computer processor executable instructions for performing steps of physical activity measurement and analysis (See paragraphs [0106], [0160], [0339]), the method comprising computer-executed steps of: 
receiving at least one value extracted from measurements of a physical activity of a first user ([0107] describes that, ‘various components of the system 1 including the wearable device 10 may wirelessly communicate with one another to record and monitor athletic performance or overall user activity […] the person may utilize only the wearable device 10 to record and monitor athletic performance or overall activity. The athletic performance data or overall activity can include a variety of different parameters, metrics or physiological characteristics including but not limited to speed, distance, steps taken, and energy expenditure such as calories, heart rate and sweat detection. Such parameters may also be expressed in terms of activity points or currency earned by the user based on the activity of the user.’)
 and 
detecting a deviation of the physical activity of the first user from at least one previous physical activity using the received at least one value and at least one reference value calculated over at least one value extracted from measurements of the at least one previous physical activity (Figs. 83A-84C illustrate and [0166] describes that the wearable device calibrates to a user’s baseline activity level during an evaluation mode (reference value) which may then be used to establish a ‘daily goal.’ see Fig. 88A. An example is that a user’s daily goal/reference value becomes 1,200 points and Fig. 89A, 89B provide graphical illustrative examples showing daily and weekly deviations from the reference value. Figs. 94A, 94B also illustrate deviations from a daily goal reference value over, in these examples, a 3 day time period. Figs. 96C, 97C diagram additional exemplary deviations from a daily goal reference value – “You beat your goal by 20%” and “You beat your goal by 50%”, accordingly. Fig. 112A, 112B show further examples of deviations from an additional reference value, a best day point total.
Regarding the definition of a reference value (goal), [0163] describes that, ‘The user may set a goal to the device 10 wherein the user is to complete a certain amount of activity during a day, or 24 hour period or lesser time period.’ and [0166] describes automatic determination of a reference value/goal wherein in ‘an activity evaluation mode,’ which is, ‘a period of time during which the user’s activity level is measured and recorded may be 1 day’ and ‘baseline measurements […] may be used to determine a user’s current and/or typical (e.g., average) athletic activity level and may be used to define goals’
[0163] further describes that, ‘The device 10 detects and records the activity of the user as the user progresses through the day. Based on the activity sensed, the controller illuminates light elements on the indicator system corresponding to the progress towards the goal set on the device 10. For example, a number of light elements on the indicator system based on the amount of progress (e.g., a %) toward the user's goals. Additionally, the color of the illuminated light members indicates how active the user was over the past predetermined amount of time. For example, the indicator system could be illuminated to show how active a user has been for the past hour on a color scale from red to yellow to green with a red color being least active and a green color being most active. When the user engaged in enough activity wherein the goal is reached, all of the light elements of the indicator system will be illuminated.’
[0179] describes a lighted indicator 4705 that displays a user’s progress towards (deviation from) a ‘target level of activity points’. Here it is noted that, ‘If there are 20 lights or illuminable sections, for instance, each light or section may represent 5% of the goal. Accordingly, if a user has completed 50% of the goal, 10 indicator lights or sections may be illuminated. In another example, 99% or 99.99% of the goal amount may be divided evenly or otherwise amongst all but 1 of the illuminable sections. The last section might only be illuminated when the goal is achieved by completing the last 1 % or 0.01 % of the goal. Accordingly, if there are 20 lights, each of the first 19 lights may represent 99 .99%/19 of the goal. The last section or light may represent the last 0.01 % of the goal.”
[0184] describes that, ‘FIGS. 51 and 52 illustrate example interfaces that may be displayed upon a user reaching a target or goal. The goal celebration may be displayed after displaying an activity points total or after displaying any other metric for which the goal is set. […] the device may also display an amount of activity points still needed to accomplish the goal.’
[0185] describes that, ‘The additional goal information may include a message that indicates a goal was met and, in some cases, if the user exceeded the goal by a certain amount (e.g., 50 calories or 50 minutes or 50 miles). Indicator lights 5305 may also indicate goal completion by illuminating a predefined light such as the right most indicator light 5307 and, in some arrangements, illuminating the light in particular color such as green. […] The side display may also indicate when a goal has been exceeded by a specified amount differently than when a goal has been met […] the side display may illuminate every other lighting element to indicate that the user exceeded the goal by 10% or an absolute amount of a metric. If the user exceeds the goal by 25%, the side display may alternate illuminate of a left half of the side display and a right half of the side display.’
Re claim 2, Cobbett further discloses that the measurements that the received values are extracted from are taken on a body part of the first user during the physical activity of the first user ([0102] describes that the wearable athletic device of the invention of the disclosure, ‘may be worn in a variety of locations on a user's body including on a user's chest (e.g., a chest strap), around a user's wrist, around a user's arm, on a user's head, on a user's ankle or thigh;’ see also Fig. 1 wherein wearable device 10 is worn on a user’s wrist. Paragraphs [0160] and [0192] describe that, while worn by the user, device 10 utilizes a transfer function/algorithm that translates the data measured by the accelerometer, wherein acceleration (physical activity) is mapped to oxygen kinetics including calories burned and steps taken;).
Re claims 3-4 and 17-18, Cobbett further discloses that the previous physical activity is a physical activity of the first user – a reference value may be a daily goal calculated based on measured activity during an evaluation mode, see [0166]. A reference value may also be a “best” record such as “best day”, “best week”, see Figs. 110B, 112A, 112B. 
And as discussed in [0102], the wearable athletic device of the invention of the disclosure, ‘may be worn in a variety of locations on a user's body including on a user's chest (e.g., a chest strap), around a user's wrist, around a user's arm, on a user's head, on a user's ankle or thigh;’ see also Fig. 1 wherein wearable device 10 is worn on a user’s wrist. Paragraphs [0160] and [0192] describe that, while worn by the user, device 10 utilizes a transfer function/algorithm that translates the data measured by the accelerometer, into metrics such as calories burned, steps taken, and distance traversed.
Re claims 5 and 18, see Fig. 77, which illustrates that the invention of the disclosure can be used by a plurality of friends, - ‘Comparison with friends. Motivation yourself when you compare progress with friends and celebs’ – see additionally Fig. 78G, ‘invite friends’, Fig. 120B, ‘tag friends’, Fig. 136A, ‘Who Keeps You Active’ – Friends you’ve earned the most Points with since October 1’, 136B, Fig. 139A, ‘You just took the lead among your friends. Keep it up for the rest of the day! See who’s trailing behind.’ [0208], ‘Accordingly, a relationship such as "friends" or "workout partners" may be established on the community site upon the other user accepting the request or upon detecting mutual requests being generated and sent.’ [0225], ‘For example, while the device may measure and record various metrics including activity points, calories burned, distance run and the like, the application may be configured to process the measured and recorded data to provide additional information including location/route information, progress/trend information and comparison data (e.g., comparing the user's activity with friends or other users).’ [0311], ‘a user may add friends to a activity session by searching through a list of friends or by defining a new friend. This information may then be stored in association with that particular session. More than one friend may be added to the activity session, if appropriate or desired.’ And [0314], ‘FIGS. 138A and 138B illustrate a series of inter-faces through which a user may access a leaderboard identifying where the user places among all friends or users or a group.’
Re claim 6, Cobbett discloses commanding computers for displaying deviation(s), sharing them with friends, and using them to generate awards, among other features, see at least Figs. 89A, 89B, 112A, 114A, 114B, 124B, 138B.
Re claim 7, As discussed above, Cobbett discloses issuing commands by computers based on a deviation from a calibrated goal value. Cobbett additionally discloses recognizing gestures for inputs, see [0205], [0260].
Re claim 8, Cobbett illustrates presenting an indication of a condition of the first user based on a detected deviation – Fig. 102A, ‘I beat my daily goal by 50%, earning 250 points’.
Re claim 9, Cobbett discloses enabling the user operating the GUI to update a goal (reference value) based on a received & extracted activity value – [0266] describes an option wherein the user may be allowed to modify his daily goal as a function of the existing (current) goal. [0269] also describes automatically triggering a goal increase upon the user reaching the currently set goal and the modification being a percentage change to the current goal.
Re claims 10-12, [0294] describes categorizing or grouping user-defined groups based on ‘type of activity’. [0301] describes  that, ‘activity may be tracked along with the type of activity that was performed. FIGS. 119A and 119B illustrate example activity tracking interfaces that are configured to track a total amount of activity performed by the user as well as a type of activity. For example, option 11901 may be used to select a type of activity. Additionally or alternatively, option 11901 may be used to group activity detected into discrete sessions. The sessions may be smaller than, greater than or equal to a goal time period or other general predefined activity period. For example, the user may tag a portion of activity performed during the day as "Gym time" or "After work." In another example, a user may specify that a week of activity corresponds to a vacation time period. Other activity or time period designations may be used as desired or needed.’
Re claims 13-14, [0187] describes defining new goals upon completion of previous goals and may comprise such as a percentage or predefined amount increase. Regarding the claimed database, [0101] describes that data displayed by the wearable athletic display device may be stored in removable or non-removable memory. See additionally [0122], [0124], [0161]
Re claim 15, Figs. 90A-90B illustrates that different goals (reference values) may exist for different times (an existing daily goal, ‘Today’s Goal’, vs ‘Tomorrow’s Goal’ which may be set to be different. Regarding the requirement for an activity to have a ‘repeated movement cycle’, Fig. 122B illustrates activity types including ‘walking, running, cycling, kayaking’, which all by definition of these activities involve repeated body movement cycles. [0307] also contemplates that the type of activity may involve ‘weight lifting’.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715